Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of claims 1, 8-10, 14-22, 24 and 27 in the reply filed on March 31, 2021is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019, 12/2/2019, 12/24/2019, 4/2/2020, 4/21/2020, 6/26/2020, 7/9/2020, 7/17/2020, 9/10/2020, 11/19/2020 and 4/7/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-10, 14-22, 24 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive an order request from a requester, the order request specifying a food preparation source, a delivery address, and one or more food items that are to be prepared at the food preparation source; determine one or more metrics that represent a level of effort with respect to delivering a delivery order based on the order request to the delivery address, the one or more metrics being independent of a distance or time of travel from a location of the food preparation source to a site of the delivery address; determine a service charge value based at least in part on the one or more metrics; and communicate the service charge value to the requester device.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “memory” and “device”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components under organizing human activity under business relations. For example, “receive”, “determine”, “determine”, and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional elements- a “processor”, “a memory” and a “device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 8-10, 14-22, 24 and 27, further describe the identified abstract idea. In addition, the limitations of claims 21-22 and 27 define how the food is delivered to the address which further describes the abstract idea. The generic computer component of claims 8-10, 14-20 and 24 (processor, interface, sensor and device) merely serve as the generic computer component and the functions 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riel-Dalpe et al. referred herein as Riel (U.S. Patent Application Publication No. 2015/0262121).

As to claim 1, Riel teaches a network computer system comprising:
one or more processors; a memory to store a set of instructions; wherein the one or more processors access the instructions to: receive, over one or more networks, an order request from a requester device, the order request specifying a food preparation (i.e. one or more food items) special instructions, etc.) is received. In the case of a credit card order, the credit card information can also be received 4005. In the next step, the information received is validated 4009. In the last step, the confirmation of the order (Order request) is received 4011 and the order is considered complete.” Para 76 “The order information is received by the Order information manager 3905 whose purpose is to receive, store and make available all order-related information. The task of the Order information manager 3905 is illustrated in FIG. 41. The Order information manager 3905 can either receive data to store (4105-4109 branch) or receive a query about stored data (4111-4117 branch). After order information is received 4105 by Order information manager, it may be validated 4107 according to data specific validity tests and if correct, it is stored in a database 4109. On the query side, after the Order information manager receives a query 4111, the query is validated 4113 and order information is retrieved from the database 4115. In the last step, the order information is sent to the requester 4117.”)

determine a service charge value based at least in part on the one or more metrics; (para 153)
communicate, over one or more networks, the service charge value to the requester device.(para 165 “The check-out interface presents the customer with the information illustrated in FIG. 27. This includes the order summary 2703, the price information 2705 (order price, delivery fee, discounts and taxes), promotional coupons 2707, mode of payment 2709 (either cash or credit card), credit card information 2711 and finally special instructions for the orders 2713, for example dietary or allergy information and request for napkins, etc.”)
As to claim 8, Riel teaches the system of claim 1 as discussed above. 
Riel further teaches:

As to claim 9, Riel teaches the system of claim 8 as discussed above. 
Riel further teaches:
wherein the one or more processors determine the one or more metrics based at least in part on the monitored sensor information obtained from the mobile computing device of the deliverer.(para 91 and 166)
As to claim 10, Riel teaches the system of claim 8 as discussed above. 
Riel further teaches:

As to claim 24, Riel teaches the system of claim 1 as discussed above. 
Riel further teaches:
wherein the site of the delivery address is based on a predicted location or region where the deliverer is expected to exit a delivery vehicle to walk to a drop-off location for the delivery order.(para 174 “When the driver has picked up the order, a "driver's view" can be broadcasted from a camera installed inside the delivery car facing the windshield in order to show what the driver sees while he is driving towards the customer. Finally a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14, 16-17, 20-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe et al. referred herein as Riel (U.S. Patent Application Publication No. 2015/0262121) in view of High et al. referred herein as High (U.S. Patent Application Publication No. 2017/0169385).

As to claim 14, Riel teaches all the limitations of claim 1 as discussed above. 
Riel does not teach:
wherein the one or more processors determine the one or more metrics to be predictive of the level of effort that the deliverer is to expend, the one or more metrics being based at least in part on information recorded from one or more prior deliveries to the site of the delivery address.
However, High teaches:
wherein the one or more processors determine the one or more metrics to be predictive of the level of effort that the deliverer is to expend, the one or more metrics being based at least in part on information recorded from one or more prior deliveries to the site of the delivery address.(para 31 “As yet another example in these regards, the delivery parameter that pertains to delivering the item can represent a number of stairs at the delivery address that must be traversed to deliver the item. When, for 
It would have been obvious to one having skill in the art at the effective filling date of the invention to add fees with respect to the deliverers efforts in Riel as taught by High. Motivation to do so comes from the knowledge well known in the art that doing so would motivate the deliverer to accept the order request.
As to claim 16, Riel in view of High teach all the limitations of claim 14 as discussed above. 
Riel further teaches:
wherein the one or more processors communicate the service charge value to the requester device before completing delivery of the delivery order.(para 126 “Other information provided in the example main Delivery Management System interface 601 includes the order price and details 615, the customer and address 617, the restaurant name and order cooking timer 619, the driver assigned (none for the moment) and distance from target 621, special instructions pertaining to the order 622 and timing information 623.” Para 162 “The price 2413 for the item can be displayed as shown in FIG. 24. If the customer is satisfied with this item and its price, he can order the item by placing it in its shopping cart using an "Add to cart" button 2415.” Para 165 “The check-out interface presents the customer with the information illustrated in FIG. 27. This 
As to claim 17, Riel in view of High teach all the limitations of claim 16 as discussed above. 
Riel does not teach:
wherein the one or more processors access the instructions to: provide the requester device with an interface to enable a requester to specify an instruction for the deliverer that is expected to reduce an amount of time that the deliverer incurs.
However, High teaches:
wherein the one or more processors access the instructions to: provide the requester device with an interface to enable a requester to specify an instruction for the deliverer that is expected to reduce an amount of time that the deliverer incurs (para 39 “As another example in these regards, the suggestion can comprise an alternative delivery address. When, for example, the present delivery address will require the delivery associate to use one or more lengthy stairways, the suggestion may constitute an alternative floor at the delivery address (such as a manager's office on the first floor of a multi-floor apartment building). Or, when the present delivery address will require the delivery associate to park the delivery vehicle 208 a considerable distance from the delivery address, the suggestion may constitute an alternative location that is convenient to the remote customer and that will not require the delivery vehicle 208 to 
It would have been obvious to one having skill in the art at the effective filling date of the invention to suggest reducing the time of delivery in Riel as taught by High. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claim 18, Riel in view of High teach all the limtiations of claim 17 as discussed above.
Riel does not teach:
wherein the one or more processors access the instructions to: determine an updated service charge value based on the instruction specified by the requester.
However, High teaches:
wherein the one or more processors access the instructions to: determine an updated service charge value based on the instruction specified by the requester.(para 31 “the delivery address is on the third floor of a building that has no elevator, the delivery cost can be increased beyond the base delivery charge to take into account the time that the delivery associate must expend to walk up those two flights of stairs to make the delivery and to then walk back down those two flights of stairs to return to the delivery vehicle 208.” The system determines another charge to be presented to the user based on the specified instructions for the delivery address)
It would have been obvious to one having skill in the art at the effective filling date of the invention to present the user with updated charge in Riel as taught by High. Motivation to do so comes from the knowledge well known in the art that doing so would allow the user to accurately determine the fee to be charged for delivery without any additions.
As to claim 20, Riel in view of High teach all the limitations of claim 17 as discussed above. 
Riel further teaches:
wherein the interface enables the requester to compose a message that is communicated directly to the deliverer.(para 175 “Since the customer can obtain real-time feedback about the delivery progress during car and foot delivery of the order, it can be useful to enable a chat-like conversation between the delivery person and the customer. This conversation can increase customer satisfaction as well as the efficiency of the delivery since the customer can inform the delivery person of obstacles in the driving path or footpath, for example unpublished road construction or vicious dogs in the neighborhood. This conversation can be performed in a safe manner with voice chatting while the delivery person is driving. Text message can also be accepted from the customer, and can be converted to a real-time voice message for the driver. Conversely, voice messages from the driver can be converted to text messages if the customer prefers this means of communication.”)
As to claim 21, Riel teaches the system of claim 1 as discussed above.

wherein the site of the delivery address is based on a predetermined region that surrounds an entrance to a dwelling of the delivery address.
However, High teaches:
wherein the site of the delivery address is based on a predetermined region that surrounds an entrance to a dwelling of the delivery address.(para 27, 31 and 32)
It would have been obvious to one having skill in the art at the effective filling date of the invention to suggest reducing the time of delivery in Riel as taught by High. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claim 22, Riel teaches the system of claim 21 as discussed above. 
Riel further teaches:
wherein the predetermined region corresponds to a building and a surrounding perimeter.
However, High teaches:
wherein the predetermined region corresponds to a building and a surrounding perimeter. (para 27, 31 and 32)
It would have been obvious to one having skill in the art at the effective filling date of the invention to suggest reducing the time of delivery in Riel as taught by High. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claim 27, Riel teaches all the limitations of claim 1 as discussed above. 
Riel does not teach:

However, High teaches:
wherein the one or more metrics include a metric that is indicative of an amount of time that the deliverer incurs, or is expected to incur while parking. (para 32, “When, for example, a seemingly convenient parking area also harbors an incline that will either make removing the item from the delivery vehicle 208 considerably more difficult or even unsafe or impossible, it may be necessary to employ a less convenient parking area that is sufficiently level. In such a case, the delivery cost can be increased beyond the base delivery charge to take into account the additional time that might be expended to drive to that less convenient parking area and certainly to account for the additional time the delivery associate must expend in order to transport the item from the delivery vehicle 208 to the delivery address.”)
It would have been obvious to one having skill in the art at the effective filling date of the invention to add fees with respect to the deliverers efforts in Riel as taught by High. Motivation to do so comes from the knowledge well known in the art that doing so would motivate the deliverer to accept the order request.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe et al. referred herein as Riel (U.S. Patent Application Publication No. 2015/0262121) in view of High et al. referred herein as High (U.S. Patent Application Publication No. 2017/0169385), further in view of Ballenger et al. referred herein as Ballenger (U.S. Patent Application Publication No. 2014/0351164).

As to claim 15, Riel in view of High teach all the limitations of claim 14 as discussed above. 
Riel and High do not teach:
wherein the one or more processors determine the one or more metrics by tracking a deliverer at the site of the delivery address to determine the one or more metrics, and compare the determined one or more metrics to the determined one or more metrics that are predictive.
However, Stuckman teaches: 
wherein the one or more processors determine the one or more metrics by tracking a deliverer at the site of the delivery address to determine the one or more metrics, and compare the determined one or more metrics to the determined one or more metrics that are predictive. (para 43-44 and para 49 “This may create a quick database result set that is larger than what is actually needed to process, but requires minimal work to retrieve. The background process may also parse the database results in code to see if any of the addresses should be marked as delivered and update the data accordingly. This parse function uses formulas to compare the vector, bearing and distance to figure out if the vehicle and driver has passed a predetermined geo coded address. The parse database results may also be used to see which addresses should be displayed on the screen and in what order. This display on the screen of the address also uses formulas to compare the vector, bearing and distance, such as those described above. The delivery mode background process also informs the breadcrumb service running in the 
It would have been obvious to one having skill in the art at the effective filling date of the invention to compare the stored data with the real time data in Riel in view of High as taught by Ballenger. Motivation to do so comes from the knowledge well known in the art that doing so would allow future drivers to get updated data for delivery sites.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe et al. referred herein as Riel (U.S. Patent Application Publication No. 2015/0262121) in .

As to claim 19, Riel in view of High teach all the limitations of claim 18 as discussed above. 
Riel and High do not teach:
wherein the interface enables the requester to operate the requester device to capture, edit and transmit an image for the deliverer.
However, Stuckman teaches:
wherein the interface enables the requester to operate the requester device to capture, edit and transmit an image for the deliverer. (para 60, 74 and fig. 5)
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user to send an image to the deliverer in Riel in view of High as taught by Stuckman. Motivation to do so comes from the knowledge well known in the art that doing so would make the system is user friendly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628